September 27, 2010 Via Edgar John Harrington Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 0610 Washington, DC 20549 Re: Great Spirits, Inc. Form 8-K Filed August 10, 2010 File No. 000-52997 Dear Mr. Harrington: On behalf of our client, Hallmark Human Resources, Inc. (the “Company”), and in connection with the comments of the staff of the Securities and Exchange Commission (the “Commission”) with respect to the above-referenced report as set forth in the letter dated September 8, 2010 (the “Comment Letter”), we wish to inform the Commission that the Company expects to submit its response by the end of business on October 8, 2010. Please contact the undersigned if we may be of assistance. Sincerely, /s/ Gary Emmanuel Gary Emmanuel cc:Thomas Willis
